DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Chung on 07/27/2022.
The application has been amended as follows: 
A.	Amend claims 1, 3 and 5 – 9 to read as follow:
Claim 1, A surgical guide system comprising:
- a body comprising:
- a first contact surface profiled to locate with a first anatomical surface of a first bone, wherein the first bone forms at least part of an acetabulum, and wherein the first contact surface includes a first contouring surface that contacts the at least part of acetabulum; and 
- a second contact surface profiled to locate with a second anatomical surface of a second bone, wherein the second bone forms at least part of a neck of a femur, and wherein the second contact surface includes a second contouring surface that contacts the at least part of the neck of the femur;
- a first fastener guide portion selectively located to receive a first fastener through the body and to guide the first fastener into the first bone; and
- a second fastener guide portion selectively located to receive a second fastener  through the body and to guide the second fastener into the second bone;  
wherein the body is configured, for a specified functional position of the first bone relative to the second bone, to simultaneously: 
- locate the first contact surface with the first anatomical surface;
- locate the second contact surface with the second anatomical surface; 
- receive, or guide, the[[a]] first fastener to fasten the body to the first bone; and
- receive, or guide, the second fastener to fasten the body to the second bone, such that the body maintains the specified functional position of the first bone relative to the second bone; and
wherein at least one of the body and/or the first fastener forms a first reference to guide a first surgical tool to the first bone.
Claim 3, The surgical guide system according claim 1, wherein 



Claim 5, The surgical guide system [[-]]according claim 1, wherein the body comprises a first body portion with the first contact surface and a second body portion with the second contact surface, 
wherein in a first configuration of the body, the first body portion is attached to the second body portion to receive, or guide, the first fastener to the first bone, and
wherein in a second configuration of the body, the first body portion and the second body portion are selectively detached from one another.
Claim 6,  The surgical guide system according to claim 5, wherein the first body portion is configured to be fastened to the first bone with the first fastener, and wherein the first body portion further comprises a first interface to receive the first surgical tool.
Claim 7, The surgical guide system according to claim 5, wherein the second body portion is configured to be fastened to the second bone with [[a]] the second fastener, and wherein the second body portion further comprises a second interface to receive [[the]]a second surgical tool.
Claim 8, The surgical guide system according to [[-]]claim 1, wherein the body is monolithic and has the first contact surface and the second contact surface[[-]] in a specified, and fixed, geometric relationship with one another, and wherein the body further comprises one or more interfaces to receive [[a]] the first surgical tool.
Claim 9, The surgical guide system according to [[-]]claim 1, further comprising the first fastener is configured to be fastened to the first bone, and the body is selectively separable from the first fastener and the first bone, 
wherein the first fastener is the first reference[[-]] for the first surgical tool.
B.	Allow claims 1, 3 and 5 – 9.
C.	Cancel claims 2, 4 and 10 – 25. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Dressler et al. (US Pub. 2017/0112628 A1) which discloses a related guide system [abstract, Figs. 1 – 18], which comprises a body with two contact surfaces configured to contact part of an acetabulum and part of a neck of a femur [defined by a surface portion by 300, Fig. 12 for contacting a neck of a femur, and a surface portion by 70, Fig. 17 for contacting a part of the acetabular]; However, Dressler does not disclose all the limitation of the claim as currently amended, mainly directed to the body which maintain a specified functional portion of the first bone forming part of an acetabulum and the second bone forming part of the femoral neck upon receiving fasteners therethough, and wherein at least one of the body and/or the first fastener forms a first reference to guide a first surgical tool to the first bone. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775